— Appeal from a judgment of the Supreme Court, Genesee County (Robert C. Noonan, A.J.), entered February 13, 2008 in an action to quiet title. The judgment, inter alia, granted the motion of defendant for summary judgment and declared that all property held by plaintiff is held for the use and benefit of defendant.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court (see Episcopal Diocese of Rochester v Harnish, 11 NY3d 340 [2008]). Present — Scudder, EJ., Martoche, Lunn, Peradotto and Green, JJ.